NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                  MATTHEW EUGENE WHITE, Appellant.

                              No. 1 CA-CR 21-0228
                                FILED 8-18-2022


            Appeal from the Superior Court in Mohave County
                         No. S8015CR202001427
                The Honorable Derek C. Carlisle, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jana Zinman
Counsel for Appellee

Jill L. Evans, Attorney at Law, Flagstaff
By Jill L. Evans
Counsel for Appellant
                             STATE v. WHITE
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Cynthia J. Bailey and Judge D. Steven Williams joined.


S W A N N, Judge:

¶1            Matthew Eugene White appeals from his conviction and
sentence for unlawful flight from a pursuing law enforcement vehicle,
arguing the trial court should have granted his motions to continue the trial
and suppress his statements to police under Miranda v. Arizona, 384 U.S. 436
(1966). Finding no reversible error, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            White was riding a dirt bike on a public street when he passed
a police vehicle carrying two officers. The vehicle was unmarked but
equipped with lights and a siren. Noticing the bike had no license plate,
the officers attempted to conduct a stop by catching up to White and
activating the vehicle’s lights and siren. White looked over his shoulder at
the police vehicle and accelerated. Attempting to turn onto a dirt alleyway,
he crashed into a fence.

¶3            One officer handcuffed White while the other summoned
additional police and medical assistance. A third officer arrived to
investigate the accident. At White’s trial, the officers testified he made three
separate but similar statements—the first after being handcuffed at the
scene of the crash, the second as he waited in an ambulance to be
transported to a hospital, and the third at the hospital—conveying he knew
the officers were trying to stop him but “ran” from them because he “didn’t
want his bike impounded.” There was evidence White received a Miranda
warning before making the third statement but not before the first two.

¶4           A jury found White guilty of unlawful flight from a pursuing
law enforcement vehicle. The superior court suspended imposition of
sentence and placed him on 18 months’ probation.1 White appeals.




1      Three other charges against White were dismissed before trial.


                                       2
                            STATE v. WHITE
                           Decision of the Court

                               DISCUSSION

¶5          White challenges the superior court’s denial of his motions for
a continuance and to suppress his statements to police. We recite the
circumstances underlying both motions together.

¶6            At the final management conference four weeks before trial,
White requested a continuance because only one of three officer interviews
had been conducted, there was reason to believe he would need to file a
“Miranda motion,” and the state had extended a new plea offer. The court
affirmed the trial date but scheduled a status conference in the interim so
that defense counsel could provide an update on “whether [he would] be
ready for the trial” after discussing another plea with White and “perhaps
do[ing] the interviews.”

¶7            At the status conference 10 days before trial, White said he
would not take a plea but was not ready for trial because the officer
interviews had only been completed the week before and those interviews
revealed a need to file a motion to suppress under Miranda. White asked
for more time to brief the issue and hold a hearing. The trial court refused
to continue the trial.

¶8           White promptly filed a motion to suppress his statements to
law enforcement. After jury selection, the superior court held an
evidentiary hearing on White’s motion and denied it.

¶9            We review the superior court’s denial of a request for
continuance for a “clear abuse of discretion.” State v. Dixon, 226 Ariz. 545,
555, ¶ 53 (2011) (citation and internal quotation marks omitted). “We will
not find that a trial court abused its discretion in denying a continuance
unless the defendant shows prejudice.” State v. Burns, 237 Ariz. 1, 11, ¶ 10
(2015). No abuse occurred here because White suffered no prejudice. His
reason for the continuance evaporated when the court heard his
suppression motion. See Ariz. R. Crim. P. 8.5(b) (“A court may continue
trial only on a showing that extraordinary circumstances exist and that
delay is indispensable to the interests of justice, and only for so long as is
necessary to serve the interests of justice.”).

¶10           The court’s suppression ruling is also subject to an abuse of
discretion standard—which requires us to review its legal conclusions de
novo while deferring to its factual findings. State v. Bennett, 237 Ariz. 356,
358, ¶ 8 (App. 2015). We consider only the evidence presented at the
suppression hearing and view it in the light most favorable to sustaining
the court’s decision. Id.


                                      3
                            STATE v. WHITE
                           Decision of the Court

¶11           The three police officers who had contact with White at the
incident scene and hospital all testified at the suppression hearing. The
officer who first handcuffed White testified that “[a]t one point [White] said
he didn’t want his bike impounded . . . and that’s why he ran from us,” but
the officer could not recall whether White made the statement
spontaneously or in response to questioning. The other officer involved in
the pursuit had stepped away during the conversation and could not testify
to what was said.

¶12           The officer who arrived after the pursuit testified that she
spoke with White in the ambulance without other officers present. She
asked White what happened and he responded, “they almost ran me over.”
The officer then asked if White had seen the lights and heard the siren.
White “eventually” answered yes and elaborated that his license was
suspended and he did not want his bike taken.

¶13           The officers involved in the pursuit testified that after the
ambulance left with White, they remained at the incident scene for 40 to 60
minutes and then went to see White at the hospital. The officer who had
received White’s first statement after the crash testified that he confirmed
White suffered no serious injuries and then advised him of his Miranda
rights. White conveyed he understood those rights and was willing to talk.
The officer then asked White why he “ran,” and White answered he “didn’t
want to get his bike impounded.” White stated he knew the police were
“trying to stop him” and explained, upon further questioning, that the bike
was not registered because he did not have or could not find its title.

¶14           White also testified at the evidentiary hearing. He said the
officer who handcuffed him after the crash asked him no questions and that
White himself said nothing about fleeing because he did not want his bike
impounded. White testified he could not remember talking about the
pursuit with the officers at the hospital but believed he was not advised of
his Miranda rights until he was taken to the police station after being
discharged. The officer who spoke to White at the hospital retook the stand
and testified he was “100 percent” certain he had advised White of his
Miranda rights at that time.

¶15            Initially, the superior court ruled that White’s motion did not
seek suppression based on a Miranda violation but rather because the
statements were involuntary. See, e.g., Oregon v. Elstad, 470 U.S. 298, 306–07
& n.1 (1985) (observing that the “Miranda exclusionary rule . . . sweeps more
broadly than the Fifth Amendment itself” by “requiring suppression of all
unwarned statements,” even if voluntary). The court observed, however,


                                      4
                            STATE v. WHITE
                           Decision of the Court

that the factors involved in a Miranda analysis are relevant to a
voluntariness determination, and it made findings and legal conclusions
related to Miranda.

¶16           The court found White was in custody when he made the first
incriminatory statement after the crash but found it was “somewhat
unclear” whether the statement was “unsolicited” or the result of
interrogation. The court determined the statement was voluntary “whether
or not” it was “made at or in response to any question.” The court found
that White’s statement to the officer in the ambulance resulted from
custodial interrogation—and was therefore “in violation of Miranda”—but
that it was voluntarily made. The court found White was in custody when
questioned at the hospital but concluded his statement was voluntarily
made and that he was informed of, and validly waived, his Miranda rights.
Ultimately, the court denied White’s motion after determining all three
statements were voluntary.

¶17            White contends the superior court should have suppressed
his pre-Miranda statements because they were obtained in violation of
Miranda. He argues that even assuming the post-Miranda statement was
properly admitted, admission of the pre-Miranda statements was not
harmless. Alternatively, White contends the court should have suppressed
all three statements because his post-Miranda statement was “tainted” by
the circumstances of the pre-Miranda statements.2

¶18            We perceive no reversible error. First, we note that White
does not challenge the superior court’s conclusion that none of his
statements were coerced and therefore constitutionally involuntary. See
State v. Boggs, 218 Ariz. 325, 336, ¶ 44 (2008) (“To find a confession
involuntary, we must find both coercive police behavior and a causal
relation between the coercive behavior and the defendant’s overborne
will.” (citation omitted)). We therefore turn to his assertion that the court
should have suppressed his statements under Miranda. The record shows,
and the state acknowledges, that White’s motion to suppress alleged
violations of Miranda—despite the superior court’s determination to the
contrary. The court made sufficient findings to enable our review of its

2      White’s appellate brief refers to the post-Miranda statement as
occurring at the police station even though neither the suppression hearing
nor White’s motion to suppress addressed any statements made at the
police station. We assume, for purposes of our analysis, that White
intended to refer to the post-Miranda statement made at the hospital and
that references to the police station were unintentional.


                                     5
                              STATE v. WHITE
                             Decision of the Court

decision under Miranda, and we must affirm that decision if it is “legally
correct for any reason supported by the record.” State v. Moreno, 236 Ariz.
347, 350, ¶ 5 (App. 2014).

¶19            “To comply with the Fifth Amendment’s privilege against
self-incrimination, Miranda requires the police to warn suspects who are in
custody of their rights before initiating questioning.” State v. Aldana, 252
Ariz. 69, 72, ¶ 11 (App. 2021). “If the police fail to inform a suspect of his
rights before engaging in ‘custodial interrogation,’ statements made by the
suspect are excluded from evidence at trial unless they are spontaneous.”
State v. Zamora, 220 Ariz. 63, 68, ¶ 10 (App. 2009). Here, the trial court found
that White’s statement when handcuffed after the crash was made in
custody, but it was “unclear” whether the statement resulted from
interrogation. The court found that White’s statement in the ambulance
was the product of custodial interrogation. The court’s findings are
supported by the record.

¶20          Even assuming both of White’s pre-Miranda statements
should have been suppressed,3 he does not establish reversible error
because his post-Miranda statement was properly admitted, and the state
has proved beyond a reasonable doubt that admission of the pre-Miranda
statements “did not contribute to or affect the verdict or sentence.” State v.
Henderson, 210 Ariz. 561, 567, ¶ 18 (2005).

¶21             In Oregon v. Elstad, 470 U.S. 298 (1985), and Missouri v. Seibert,
542 U.S. 600 (2004), the United States Supreme Court addressed the
question whether a Miranda warning given between serial confessions is
effective to admit the post-Miranda confession. Elstad holds that “a suspect
who has once responded to unwarned yet uncoercive questioning is not
thereby disabled from waiving his rights and confessing after he has been
given the requisite Miranda warnings.” 470 U.S. at 318. Accordingly,
“[w]hen an in-custody suspect who has given voluntary but unwarned
statements makes additional statements after a subsequent Miranda
warning, the additional statements ordinarily are admissible while the
unwarned statements are not.” Aldana, 252 Ariz. at 72, ¶ 11 (citing Elstad,
470 U.S. at 314). Siebert holds that a subsequent Miranda warning may be
ineffective if “police engaged in a ‘two-stage’ interrogation process with the

3      Although the court did not definitively rule whether White’s first
statement resulted from interrogation, the state bore the burden, after
White established a prima facie case for suppression, “of proving by a
preponderance of the evidence the lawfulness in all respects of the
acquisition of” White’s statement. Ariz. R. Crim. P. 16.2(b)(1).


                                        6
                            STATE v. WHITE
                           Decision of the Court

intent to deliberately obtain statements in violation of Miranda.”4 Aldana,
252 Ariz. at 72, ¶ 11 (citing Seibert, 542 U.S. at 618–22 (Kennedy, J.,
concurring)).5

¶22           Whether a post-Miranda statement should be suppressed
because of an improper two-stage interrogation turns first on whether
police deliberately withheld the Miranda warning during the earlier phase
of questioning. Zamora, 220 Ariz. at 69, ¶ 16. If the evidence “support[s] an
inference that the two-step interrogation procedure was used to undermine
the Miranda warning,” id. at 70, ¶ 16 (citation and internal quotation marks
omitted), the court next determines whether the Miranda warning given
was effective, id. at ¶ 17. That analysis requires looking at “objective and
curative factors” including

       (1) the completeness and detail of the prewarning
       interrogation, (2) the overlapping content of the two rounds
       of interrogation, (3) the timing and circumstances of both
       interrogations, (4) the continuity of police personnel, (5) the
       extent to which the interrogator’s questions treated the
       second round of interrogation as continuous with the first and
       (6) whether any curative measures were taken.

Id. (citation omitted); cf. Aldana, 252 Ariz. at 72, ¶ 12 (declining to
consider the factors concerning the effectiveness of a Miranda
warning after determining the initial withholding of Miranda was
not deliberate). In Seibert, the U.S. Supreme Court held that a
Miranda warning was ineffective when it was deliberately withheld
until after the suspect confessed as part of a “coordinated and
continuing interrogation” that was likely to prevent the suspect from
“understand[ing] the nature of his rights and the consequences of

4       In a two-stage interrogation, “police [first] interrogate a person in
custody without having given the person his Miranda warnings and the
person [makes] statements in response to that questioning. Then, in the
second stage, the police give the person his Miranda warnings, the person
waives his right to remain silent and the person repeats his prior statements
in response to the police repeating the questions or lines of questions asked
prior to the Miranda warnings being given.” Zamora, 220 Ariz. at 66, ¶ 1 n.2
(citing Seibert, 542 U.S. at 604).

5      Because Seibert is a plurality opinion, we interpret its holding based
on Justice Kennedy’s concurrence—the narrowest opinion concurring in
the judgment. Zamora, 220 Ariz. at 70, ¶ 16 n.8.


                                      7
                            STATE v. WHITE
                           Decision of the Court

abandoning them.” 542 U.S. at 613 (citation and internal quotation
marks omitted).

¶23            Here, the superior court acted within its discretion by
concluding that White’s case did not present “the kind of two-tiered
Miranda warnings that is prohibited by Seibert.” The interrogation process
found to violate Miranda in Siebert entailed pre-Miranda questioning at the
police station that “was systematic, exhaustive, and managed with
psychological skill,” followed by post-Miranda questioning by the same
officer, “after a pause of only 15 to 20 minutes, in the same place as the
unwarned segment,” that included “references back to the confession
already given,” imparting an “impression that the further questioning was
a mere continuation of the earlier questions and responses.” Id. at 616.

¶24             The officers’ communications with White, by contrast, do not
show they deliberately withheld the Miranda warning in a manner likely
“to obscure both the practical and legal significance of the admonition when
finally given.” Id. at 620 (Kennedy, J., concurring). The record is
inconclusive as to whether the officer who received White’s first statement
questioned him, let alone whether he deliberately avoided informing White
of his Miranda rights. Although the officer who spoke with White in the
ambulance indisputably questioned him, there is no evidence suggesting
that officer’s interrogation was part of a “coordinated” effort to undermine
Miranda. And even though the officer who received White’s first pre-
Miranda statement was the same officer who questioned him post-Miranda,
the passage of time, combined with the change of setting, supports a finding
that there was no “continuum, in which it would have been unnatural [for
White] to refuse to repeat at the second stage what had been said before.”
Id. at 617. Given the simple circumstances of this case, we do not give
significant weight to the overlapping content of each interrogation.
Because the record supports a finding that “the officers [did not] exploit
[White’s] unwarned admission to pressure [him] into waiving his right to
remain silent,” Elstad, 470 U.S. at 316, we affirm the superior court’s
determination that White effectively waived his Miranda rights at the
hospital.

¶25          Having determined the superior court permissibly admitted
the post-Miranda statement, we further conclude that admission of the pre-
Miranda statements was harmless. The pre-Miranda statements were
“entirely cumulative” of the post-Miranda statement. See State v. Williams,
133 Ariz. 220, 226 (1982) (“We have held that erroneous admission of
evidence which was entirely cumulative constituted harmless error.”).
White’s contention that he could have made a stronger argument for never


                                     8
                            STATE v. WHITE
                           Decision of the Court

having made the post-Miranda statement if the court had excluded the pre-
Miranda statements is speculative—especially considering he did not testify
at trial. Cf. State v. Duran, 233 Ariz. 310, 312, ¶ 12 (2013) (where impact of
trial court’s evidentiary error was “inherently speculative” without the
defendant’s testimony, the defendant’s decision not to testify prevented the
appellate court from conducting the “fact-specific inquiry” necessary to
determine whether admission of the evidence was harmless).

                              CONCLUSION

¶26           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        9